UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 27, 2012 Century Next Financial Corporation (Exact name of registrant as specified in its charter) Louisiana 000-54133 27-2851432 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 505 North Vienna Street, Ruston, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (318) 255-3733 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.04 Temporary Suspension of Trading Under Registrant's Employee Benefit Plans. (a)Bank of Ruston, the wholly-owned subsidiary of Century Next Financial Corporation (the “Corporation”), has determined to deregister the previous registration and offering of common stock of the Corporation under the Securities Act of 1933, as amended, through the Bank of Ruston 401(k) Plan (the “401(k) Plan”) by December 31, 2012.In connection with deregistration of the common stock of the Corporation offered through the 401(k) Plan, there will be a blackout period during which participants in the 401(k) Plan will be temporarily unable to direct investments in the Corporation’s common stock fund in their individual accounts in the 401(k) Plan commencing the week of December 30, 2012 and ending on or about the week of September 29, 2013. In accordance with the requirements of Section 306 of the Sarbanes-Oxley Act of 2002 and Rule 104 of Regulation BTR, on November 27, 2012, the Corporation notified its directors and executive officers of a corresponding blackout with respect to shares of the common stock of the Corporation held by them. A copy of the Notice of Blackout Period sent to the directors and executive officers is filed herewith as Exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by reference. (b)Not applicable. ITEM 9.01Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits The following exhibit is filed herewith. Exhibit Number Description Notice of Blackout Period dated November 27, 2012 to Directors and Executive Officers of Century Next Financial Corporation 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CENTURY NEXT FINANCIAL CORPORATION Date:November 27, 2012 By: /s/Mark A. Taylor Mark A. Taylor, CPA Senior Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit Number Description Notice of Blackout Period dated November 27, 2012 to Directors and Executive Officers of Century Next Financial Corporation
